           Case 3:20-cv-05733-MAT Document 13 Filed 02/12/21 Page 1 of 10




01

02

03

04

05                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
06                                         AT SEATTLE

07 LEIF C.,                               )
                                          )                  CASE NO. C20-5733-MAT
08         Plaintiff,                     )
                                          )
09         v.                             )
                                          )                  ORDER RE: SOCIAL SECURITY
10   COMMISSIONER OF SOCIAL               )                  DISABILITY APPEAL
     SECURITY,                            )
11                                        )
           Defendant.                     )
12   ____________________________________ )

13          Plaintiff proceeds through counsel in his appeal of a final decision of the

14 Commissioner of the Social Security Administration (Commissioner). The Commissioner

15 denied Plaintiff’s application for Disability Insurance Benefits (DIB) after a hearing before an

16 Administrative Law Judge (ALJ). Having considered the ALJ’s decision, the administrative

17 record (AR), and all memoranda of record, this matter is REVERSED and REMANDED for

18 further administrative proceedings.

19                                FACTS AND PROCEDURAL HISTORY

20          Plaintiff was born on XXXX, 1980. 1 He has an 11th-grade education and previously

21 worked as a fisherman, concrete mason, and RV technician. (AR 197.)

22
            1
                Dates of birth must be redacted to the year. Fed. R. Civ. P. 5.2(a)(2) and LCR 5.2(a)(1).


     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -1
             Case 3:20-cv-05733-MAT Document 13 Filed 02/12/21 Page 2 of 10




01           Plaintiff applied for DIB in September 2017. (AR 171-72.) That application was

02 denied and Plaintiff timely requested a hearing. (AR 102-04, 108-17.)

03           In June 2019, ALJ Kimberly Boyce held a hearing, taking testimony from Plaintiff and

04 a vocational expert (VE). (AR 32-63.) In August 2019, the ALJ issued a decision finding

05 Plaintiff not disabled. (AR 15-26.) Plaintiff timely appealed. The Appeals Council denied

06 Plaintiff’s request for review in May 2020 (AR 1-6), making the ALJ’s decision the final

07 decision of the Commissioner. Plaintiff appealed this final decision of the Commissioner to

08 this Court.

09                                        JURISDICTION

10           The Court has jurisdiction to review the ALJ’s decision pursuant to 42 U.S.C. §

11 405(g).

12                                         DISCUSSION

13           The Commissioner follows a five-step sequential evaluation process for determining

14 whether a claimant is disabled. See 20 C.F.R. §§ 404.1520, 416.920 (2000). At step one, it

15 must be determined whether the claimant is gainfully employed. The ALJ found Plaintiff had

16 not engaged in substantial gainful activity since August 23, 2015, the alleged onset date. (AR

17 17.) At step two, it must be determined whether a claimant suffers from a severe impairment.

18 The ALJ found severe Plaintiff’s degenerative disc disease, obstructive sleep apnea, obesity,

19 depressive disorder, and anxiety disorder. (AR 17.) Step three asks whether a claimant’s

20 impairments meet or equal a listed impairment. The ALJ found that Plaintiff’s impairments

21 did not meet or equal the criteria of a listed impairment. (AR 18-19.)

22           If a claimant’s impairments do not meet or equal a listing, the Commissioner must



     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -2
           Case 3:20-cv-05733-MAT Document 13 Filed 02/12/21 Page 3 of 10




01 assess residual functional capacity (RFC) and determine at step four whether the claimant has

02 demonstrated an inability to perform past relevant work. The ALJ found Plaintiff capable of

03 performing light work with additional limitations: he can never climb ladders, ropes, or

04 scaffolds. He cannot work at unprotected heights or in proximity to hazards such as heavy

05 machinery and dangerous moving parts. He can occasionally climb ramps and stairs, balance,

06 stoop, kneel, crouch, and crawl. He can perform work in which concentrated exposure to

07 pulmonary irritants or vibration is present. He can understand, remember and carry out

08 simple, routine tasks and follow short simple instructions. He can perform work that requires

09 little or no judgment and can perform simple duties that can be learned on the job in a short

10 period. He can perform work that does not require interaction with the general public as an

11 essential element of the job, but occasional incidental contact with the general public is not

12 precluded. (AR 19.) With that assessment, the ALJ found Plaintiff unable to perform past

13 relevant work. (AR 24.)

14         If a claimant demonstrates an inability to perform past relevant work, the burden shifts

15 to the Commissioner to demonstrate at step five that the claimant retains the capacity to make

16 an adjustment to work that exists in significant levels in the national economy. With the

17 assistance of the VE, the ALJ found Plaintiff capable of transitioning to other representative

18 occupations, such as electrical accessories bench assembler, small products assembler, and

19 table worker. (AR 24-25.)

20         This Court’s review of the ALJ’s decision is limited to whether the decision is in

21 accordance with the law and the findings supported by substantial evidence in the record as a

22 whole. See Penny v. Sullivan, 2 F.3d 953, 956 (9th Cir. 1993). Substantial evidence means



     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -3
           Case 3:20-cv-05733-MAT Document 13 Filed 02/12/21 Page 4 of 10




01 more than a scintilla, but less than a preponderance; it means such relevant evidence as a

02 reasonable mind might accept as adequate to support a conclusion. Magallanes v. Bowen, 881

03 F.2d 747, 750 (9th Cir. 1989). If there is more than one rational interpretation, one of which

04 supports the ALJ’s decision, the Court must uphold that decision. Thomas v. Barnhart, 278

05 F.3d 947, 954 (9th Cir. 2002).

06         Plaintiff argues the ALJ erred in (1) discounting his subjective symptom testimony, (2)

07 assessing certain medical evidence and opinions, and (3) failing to discuss the lay evidence.

08 The Commissioner argues that the ALJ’s decision is supported by substantial evidence and

09 should be affirmed.

10                                          Lay evidence

11         The record contains statements from Plaintiff’s former employer as well as a

12 vocational consultant, who was apparently retained in the context of a personal injury lawsuit

13 stemming from Plaintiff’s 2011 car accident. (AR 184-88, 212-19, 292-99.) Plaintiff’s

14 mother-in-law and sister-in-law also wrote statements. (AR 281-90.) The ALJ did not

15 discuss any of this evidence in the decision.

16         Lay witness testimony as to a claimant’s symptoms or how an impairment affects

17 ability to work is competent evidence and cannot be disregarded without comment. Van

18 Nguyen v. Chater, 100 F.3d 1462, 1467 (9th Cir. 1996). But see Molina v. Astrue, 674 F.3d

19 1104, 1115-22 (9th Cir. 2012) (describing how the failure to address lay testimony may be

20 harmless). The ALJ can reject the testimony of lay witnesses only upon giving germane

21 reasons. Smolen v. Chater, 80 F.3d 1273, 1288-89 (9th Cir. 1996).

22         Although the Commissioner contends that the ALJ’s failure to discuss the lay



     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -4
            Case 3:20-cv-05733-MAT Document 13 Filed 02/12/21 Page 5 of 10




01 evidence is harmless, the Court cannot agree as to the statements from Plaintiff’s former

02 employer and the vocational consultant. The statements from Plaintiff’s family members

03 could arguably be said to reiterate Plaintiff’s own complaints, such that the ALJ’s discounting

04 of Plaintiff’s testimony would apply with equal force to these statements. See Molina, 674

05 F.3d at 1120-22.

06          But the perspectives of Plaintiff’s former employer and the vocational consultant are

07 unique and offer a different view of Plaintiff’s limitations, and therefore the ALJ’s reasoning

08 with respect to Plaintiff’s testimony is not logically transferable to all of the lay statements.

09 The vocational consultant, for example, addressed the impact of reaching and keyboarding

10 limitations (apparently indicated in a medical opinion that was not before the ALJ). (See AR

11 186-87.) Plaintiff’s former employer also discussed inter alia limitations as to Plaintiff’s

12 ability to lift and reach, and outlined Plaintiff’s symptoms in the context of a work

13 environment. (See AR 298-99.) The ALJ herself noted at the hearing that Plaintiff’s case was

14 “very well documented, especially with information from your employer” (AR 62-63), which

15 further suggests that the employer’s statement constitutes probative evidence. As such, the

16 Court finds that the ALJ harmfully erred in failing to discuss the lay evidence, and therefore

17 remands this case to allow the ALJ to explicitly discuss the lay statements.

18                                  Subjective symptom testimony

19          The ALJ discounted Plaintiff’s allegations because (1) the record contained many

20 normal objective physical findings that contradict Plaintiff’s allegation of disabling physical

21 impairments, (2) the record demonstrates improvement with use of a spinal cord stimulator,

22 (3) Plaintiff can complete his daily activities independently, and (4) his mental limitations



     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -5
            Case 3:20-cv-05733-MAT Document 13 Filed 02/12/21 Page 6 of 10




01 were primarily related to situational stressors (personal injury lawsuit, water well rights

02 dispute with a neighbor) and improved with medication. (AR 20-23.) Plaintiff argues that

03 these reasons are not clear and convincing, as required in the Ninth Circuit. Burrell v. Colvin,

04 775 F.3d 1133, 1136-37 (9th Cir. 2014).

05          Plaintiff argues that the ALJ’s first reason for discounting his allegations—

06 inconsistency with the objective medical record — is not sufficiently specific because the ALJ

07 did not link this finding to any particular allegation. Dkt. 10 at 6. This argument is not

08 persuasive: the ALJ summarized Plaintiff’s physical allegations in the section preceding her

09 evaluation of the allegations, and the Court can discern the ALJ’s link between the allegations

10 and the objective evidence. (See AR 20 (listing Plaintiff’s alleged sitting, standing, lifting,

11 stooping, bending, and handling limitations).) Plaintiff also argues that this reason alone

12 could not support the ALJ’s assessment of his allegations (Dkt. 10 at 6), but, as explained

13 above, the ALJ did not rely on this reason alone.

14          Plaintiff goes on to argue that the ALJ overlooked physical therapy records that

15 corroborate his allegations, but Plaintiff fails to acknowledge that these physical therapy

16 records date prior to the placement of his spinal cord stimulator, which alleviated some of

17 Plaintiff’s symptoms. (AR 428-40.) Furthermore, the physical therapist noted that Plaintiff’s

18 reports of pain do not correspond to the imaging evidence, which raised a “red flag” in the

19 physical therapist’s mind. (AR 439.) The physical therapist’s notes do not reasonably

20 contradict the evidence explicitly discussed by the ALJ, and do not necessarily corroborate

21 Plaintiff’s allegations, and therefore Plaintiff has failed to show that the ALJ mischaracterized

22 the evidence in assessing his allegations.



     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -6
           Case 3:20-cv-05733-MAT Document 13 Filed 02/12/21 Page 7 of 10




01         Plaintiff also disputes whether his treatment could be fairly characterized as

02 “conservative,” as the ALJ claimed.       (AR 21.)    The Court agrees that epidural steroid

03 injections and a spinal cord stimulator may not constitute “conservative” treatment, but the

04 ALJ cited substantial evidence showing that Plaintiff’s symptoms did improve with these

05 treatments, particularly the spinal cord stimulator. (AR 21-22.) Plaintiff contends that even

06 with that improvement, some limitations still remained (Dkt. 10 at 8-9), and the ALJ’s

07 decision is not necessarily inconsistent with that contention: the ALJ’s RFC assessment limits

08 Plaintiff to light work with additional physical restrictions. (AR 19.) Plaintiff has failed to

09 show that the ALJ erred in finding that Plaintiff’s functioning improved with treatment, or in

10 discounting his allegations on that basis. See Wellington v. Berryhill, 878 F.3d 867, 876 (9th

11 Cir. 2017) (“[E]vidence of medical treatment successfully relieving symptoms can undermine

12 a claim of disability.”); Morgan v. Comm’r of Social Sec. Admin., 169 F.3d 595, 599-600 (9th

13 Cir. 1999) (contrary to claimant’s claims of lack of improvement, physician reported

14 symptoms improved with use of medication).

15         Plaintiff also challenges the ALJ’s finding that his allegations were undermined by his

16 activities, when the ALJ did not point to any activities that significantly contradicted his

17 allegations. Dkt. 10 at 9. The Court agrees that the ALJ’s finding is not well-supported on

18 this point. (AR 22.) This error is harmless, however, in light of the ALJ’s other independent,

19 valid reasons to discount Plaintiff’s allegations. See Carmickle v. Comm’r of Social Sec.

20 Admin., 533 F.3d 1155, 1162-63 (9th Cir. 2008). Accordingly, the Court affirms the ALJ’s

21 assessment of Plaintiff’s allegations.

22 / / /



     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -7
            Case 3:20-cv-05733-MAT Document 13 Filed 02/12/21 Page 8 of 10




01                                          Medical evidence

02          Plaintiff challenges the ALJ’s assessment of the medical opinion evidence. The ALJ

03 explained that he found one of the State agency opinions to be somewhat persuasive and

04 others to be persuasive, and found a treating doctor’s September 2019 letter to be

05 unpersuasive. (AR 23-24.) Specifically, the ALJ found the State agency opinions persuasive

06 to the extent that they were consistent with the medical record, and found the treating doctor’s

07 letter unpersuasive because it was inconsistent with the medical record. (Id.)

08          Because Plaintiff applied for benefits after March 27, 2017, new regulations apply to

09 the ALJ’s evaluation of medical opinion evidence. Under the regulations, an ALJ “will not

10 defer or give any specific evidentiary weight, including controlling weight, to any medical

11 opinion(s) or prior administrative medical finding(s)[.]”           20 C.F.R. §§ 404.1520c(a),

12 416.920c(a). 2 The ALJ must articulate and explain the persuasiveness of an opinion or prior

13 finding based on “supportability” and “consistency,” the two most important factors in the

14 evaluation. Id. at (a), (b)(1)-(2). The “more relevant the objective medical evidence and

15 supporting explanations presented” and the “more consistent” with evidence from other

16 sources, the more persuasive a medical opinion or prior finding. Id. at (c)(1)-(2). The ALJ

17 may but is not required to explain how other factors were considered, as appropriate,

18 including relationship with the claimant (length, purpose, and extent of treatment relationship;

19 frequency of examination); whether there is an examining relationship; specialization; and

20
            2
21          “A prior administrative medical finding is a finding, other than the ultimate determination
   about [disability], about a medical issue made by our Federal and State agency medical and
22 psychological consultants at a prior level of review . . . in [a] claim based on their review of the
   evidence in your case record[.]” 20 C.F.R. §§ 404.1513(a)(5), 416.913(a)(5).


     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -8
            Case 3:20-cv-05733-MAT Document 13 Filed 02/12/21 Page 9 of 10




01 other factors, such as familiarity with other evidence in the claim file or understanding of the

02 Social Security disability program’s policies and evidentiary requirements. Id. at (b)(2),

03 (c)(3)-(5). But see id. at (b)(3) (where finding two or more opinions/findings about same

04 issue equally supported and consistent with the record, but not exactly the same, ALJ will

05 articulate how other factors were considered).        Where a single medical source provides

06 multiple opinions or findings, the ALJ conducts a single analysis and need not articulate how

07 each opinion or finding is considered individually. Id. at (b)(1).

08          In this case, Plaintiff argues that the ALJ should have found the State agency opinions

09 to be unpersuasive because they were unexplained, but this argument is not well-supported.

10 The State agency consultants summarized the medical evidence considered, and identified the

11 limitations that they found to be established by that evidence. (See AR 76-87, 89-101.) These

12 opinions summarize more supporting evidence than the treating doctor’s letter, which Plaintiff

13 urges the Court to find to be better explained. (See AR 826.) Furthermore, in arguing that the

14 record actually corroborates the treating doctor’s opinion, Plaintiff reiterates the same

15 arguments considered and rejected by the Court with respect to Plaintiff’s allegations. See

16 Dkt. 10 at 10-11. Plaintiff’s alternate interpretation of the record is not sufficient to establish

17 error in the ALJ’s decision. See Jamerson v. Chater, 112 F.3d 1064, 1067 (9th Cir. 1997)

18 (“[T]he key question is not whether there is substantial evidence that could support a finding

19 of disability, but whether there is substantial evidence to support the Commissioner’s actual

20 finding that claimant is not disabled.”).

21          Plaintiff has failed to show that the ALJ’s findings are not supported by substantial

22 evidence or are unreasonable, and thus has failed to show that the ALJ erred in assessing the



     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -9
           Case 3:20-cv-05733-MAT Document 13 Filed 02/12/21 Page 10 of 10




01 medical opinions.

02                                        CONCLUSION

03         For the reasons set forth above, this matter is REVERSED and REMANDED for

04 further administrative proceedings. On remand, the ALJ shall consider and address the lay

05 statements, and reconsider any other portions of the decision as necessary.

06         DATED this 12th day of February, 2021.

07

08                                                      A
                                                        Mary Alice Theiler
09                                                      United States Magistrate Judge

10

11

12

13

14

15

16

17

18

19

20

21

22



     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -10
